Hatch, J.
(concurring),:
I concur in the opinion of Mr. Justice Ingbaham so far as it disposes of the questions arising between the railway company and the plaintiff, and also between the railway company and1 Gibson. I also-think that, the plaintiff is entitled to the judgment which'it had obtained against Gibson. The form which the trial of the action assumed" conferred authority upon the court to award any relief which the facts warranted, and as it appeared that the defendant Gibson could he made liable for a conversion- of the proceeds of the bonds,, it was proper for the court to award the judgment against him which it did. I am, therefore, for the affirmance of the judgment in its entirety.
The judgment should be affirmed, with costs.
Yah Brunt, P. ,J. and. Ingbaham,. J., dissented as- to defendant ■Gibson..